[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-11587              AUG 5, 2011
                                                                       JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                                D.C. Docket No. 5:09-cv-00187-WLS

WALTER RAY SCOTT,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

    versus

BARBARA COLEMAN,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (August 5, 2011)

Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:

         Walter Ray Scott, who was an inmate at the Dooley State Prison in

Unadilla, Georgia, filed a lawsuit against the prison’s director of nursing, Barbara
Coleman, alleging that she was deliberately indifferent to his serious medical

needs in violation of the Eighth Amendment. The district court granted summary

judgment in favor of Coleman, concluding that she was not deliberately

indifferent. This is Scott’s appeal.

                                                  I.

       Scott injured his ankle playing basketball on Friday, June 8, 2007. He was

transferred to the medical facilities at the prison and diagnosed with an ankle

sprain.1 A prison nurse evaluated his condition, wrapped his ankle in an ace

bandage, gave him medication for pain, and instructed him to ice, elevate, and stay

off his ankle. He was given a follow-up appointment for the following Monday,

June 11.

       At that appointment Scott was evaluated by a nurse practitioner. He was

prescribed more pain medication and was scheduled for an x-ray for the following

day, June 12. The x-ray was taken on June 12, and the results of the x-ray showed

a fracture. The nurse practitioner requested an evaluation by a specialist. The

prison medical director, Dr. Sachdeva, reviewed and approved the request and

       1
          The parties dispute the initial diagnosis, but at this point in the proceedings we view the
facts in the light most favorable to Scott. See Cottrell v. Caldwell, 85 F.3d 1480, 1486 n.3 (11th
Cir. 1996) (“In determining the facts for summary judgment purposes, we, like the district court,
are required to view the evidence in the light most favorable to the plaintiff.”).



                                                  2
marked it as “urgent.”2 An appointment was scheduled with an orthopedic

surgeon, Dr. Rosenbaum, for June 29, 2007. Scott was transferred to Dodge State

Prison to be evaluated by Dr. Rosenbaum, who set Scott’s ankle in a cast on June

29.

       About a week later, on July 6, Scott filed an informal grievance, claiming

that he had not been given adequate or prompt care after his ankle was x-rayed.

Scott then filed a formal grievance and as a result met with the defendant, Barbara

Coleman, on July 17, 2007. Scott alleges that during that grievance meeting

Coleman told him that if she had seen that the appointment with the surgeon was

scheduled for June 29, she would have sent him to the local hospital instead of

waiting that length of time for the specialist.

       About a month after his meeting with Coleman, Scott was taken for a

follow-up appointment with Dr. Rosenbaum, who put a new cast on his ankle. Dr.

Rosenbaum saw Scott again the following month. At that appointment, the doctor

removed Scott’s second cast and x-rayed his ankle again. The x-ray showed that

the fracture had not healed, so Dr. Rosenbaum set the ankle again and scheduled

another follow-up appointment.



       2
        Dr. Sachdeva attested: “The request [for consultation with a specialist] was marked
urgent because Scott had a simple fracture with no dislocation.”

                                               3
      At that follow-up Dr. Rosenbaum ordered a CAT scan, and the results were

given to Dr. Sachdeva at the prison. It was determined that there was an

incomplete fusion of Scott’s ankle. Dr. Rosenbaum operated on Scott’s ankle

twice—the first time to repair the ankle bone and the second time to remove the

hardware used in the first procedure. It is undisputed that during the whole course

of treatment Coleman was not one of the people involved in treating Scott.

      Despite the fact that Coleman played no role at all in his medical care, Scott

contends that she was deliberately indifferent to his serious medical needs in

violation of the Eighth Amendment. He argues that Coleman was responsible for

the three week delay between his first x-ray and his first visit to the orthopedic

surgeon. He asserts that this delay caused him to suffer unnecessary pain and

resulted in his ankle failing to fuse properly.

                                          II.

      “Deliberate indifference to a prisoner’s serious medical needs is a violation

of the Eighth Amendment.” Goebert v. Lee Cnty., 510 F.3d 1312, 1326 11th Cir.

2007). We have explained:

      In order to prove deliberate indifference a prisoner must shoulder
      three burdens. First, she must satisfy the objective component by
      showing that she had a serious medical need. Second, she must
      satisfy the subjective component by showing that the prison official
      acted with deliberate indifference to her serious medical need. Third,

                                           4
      as with any tort claim, she must show that the injury was caused by
      the defendant’s wrongful conduct.

Id. (citations omitted). The subjective component of a deliberate indifference

claim requires the plaintiff to “prove three things: (1) subjective knowledge of a

risk of serious harm; (2) disregard of that risk; (3) by conduct that is more than

gross negligence.” Id. (alteration and quotation marks omitted); see also

Townsend v. Jefferson Cnty., 601 F.3d 1152, 1158 (11th Cir. 2010).

      Scott has failed to raise a genuine issue of material fact about even one of

those three things. All Scott has alleged about Coleman is that in a grievance

hearing or meeting held after Dr. Rosenbaum began treating him, Coleman said

that if she had been aware of the date of his appointment with the orthopedic

surgeon, she would have sent him to the local hospital instead of waiting for that

appointment. Dr. Rosenbaum attested that “what has been characterized as a delay

(from June 8 to June 29) did not aggravate the fracture, affect the healing of the

bone, cause the delayed union, or necessitate surgery.” Scott presented no

evidence that Coleman was deliberately indifferent to his serious medical needs.

      AFFIRMED.




                                          5